Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Whittle on February 19, 2021.

The application has been amended as follows: 
In claim 16 line 18, after “a connector” “on” has been deleted and --coupled to-- has been inserted therefore.
In claim 27 line 19, after “a connector” “on” has been deleted and --coupled to-- has been inserted therefore.
In claim 27 line 19, after “electric motor” --and configured to connect-- has been inserted and “connecting” has been deleted.

Claim 18 has been rewritten as below:
--18. (Amended) The system of claim 17, wherein the connector of each of the hydraulic power sources is connected to shore power from an external source of electric power

Claim 29 has been rewritten as below:
--29. (Amended) The method of claim 28, wherein operating each of the hydraulic power arrangements includes connecting each of the connectors of the hydraulic power source to shore power from an external source of electric power

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art neither discloses nor makes obvious a system or a method for fracturing a well comprising one or more hydraulic fracturing units, each hydraulic fracturing units comprising a chassis having a reciprocating plunger pump driven by a direct drive gas turbine engine through a powertrain thereon, and auxiliary equipment including lubrication and cooling equipment driven by hydraulic motors, as claimed; and, one or more hydraulic power arrangements configured to power the auxiliary equipment, each hydraulic power arrangement comprising: a hydraulic power source including an electric motor configured to drive a plurality of pumps via a hydraulic pump drive to generate hydraulic power, a connector on the electric motor configured to connect the electric motor to shore power from an external source of electric power; and the hydraulic power network coupled to the hydraulic power source and the hydraulic motors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Examiner’s Note: The examiner notes that consideration of the allowable subject matter required consideration of the embodiment shown in Fig. 17. The restriction/election with respect to this species, i.e. species 6 of Species Set 1, is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fischer et al, Headrick, Del Bono and Broussard disclose fracturing equipment for well operations that include equipment mounted on chassis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
February 20, 2021